Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
This action is a response to papers filed on January 07, 2021.  Claims 13, 15, 17, 19 and 29 have been amended; claim 14, cancelled.  No claim has been newly added.  Accordingly, claims 13 and 15-32 are pending in the application and under consideration on the merit. 

Withdrawn Claim Rejections - 35 USC § 112 second Paragraph 
The rejection of claims 17 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of amendments dated 01/07/21.

Withdrawn Claim Rejections - 35 USC § 102 or 103
The rejection of claims 13 and 30- 32 under pre-AIA  35 U.S.C. 102 as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Meythaler (WO 200047210 A1, published August 17, 2000) is hereby withdrawn in view of amendments dated 01/07/21.

Applicant’s amendments dated 01/07/21 necessitate the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 112 first paragraph - New Matter
	The following is a quotation of the first paragraph of 35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 

Claims 13 and 15-32 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
The claim has been amended to recite the limitations for: “… wherein the peripheral nerve injury is selected from the group consisting of a stretched nerve, a pinched nerve, a compressed nerve, a traumatized nerve, a crushed nerve, and a severed nerve; wherein administration promotes remyelination, promotes axonal regeneration, decreases scarring, or promotes function of the peripheral nerve in the subject, …”.  The instant specification is devoid of such description regarding promotes axonal regeneration, decreases scarring.  The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed. 
Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of a method that promotes axonal regeneration, decreases scarring, as claimed.
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was 
This is a new matter rejection.

Claim Rejections - 35 USC § 112 - 2nd Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 15-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that Claims 13 and 15-32 are fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed on 01/07/21. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has amended claims 13 and 15 to “wherein the peripheral nerve injury is a severed nerve, and this amendment indicates that the invention is different from what is defined in the specification because the specification particular exclude transected nerve or severed nerve in at least two places.
is not a transected nerve or severed nerve. 
Paragraph [0031] is reproduce below for clarity:
Types of nerve injuries suitable for the provided methods include but are not limited to a stretched nerve, compressed nerve, pinched nerve, a traumatized nerve and a crushed nerve. Optionally, the nerve injury is caused by surgery. Optionally, the peripheral nerve injury is associated with traumatic injury, carpel tunnel syndrome or sciatica. Preferably, the peripheral nerve injury is not a transected nerve or severed nerve. The terms transected nerve and severed nerve refer to a nerve that has been cut, for example, such that all axons of the nerve have been transected or severed. As used herein, peripheral nerve injuries include nerve injuries in which axons continue to extend through the injury site.
Claims 16-32 ultimately depend on claim 13.  Thus, claims 16-32 are included in the rejection under 35 U.S.C. §112, second paragraph 
Appropriate action is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 15-26, 28, and 30-32 are rejected under pre-AIA  35 U.S.C. 103 as obvious over Meythaler (WO 200047210 A1, published August 17, 2000) in view of Temple et al (“Temple”, US-patent application 20100021422 A1, published January 28, 2010) and Sameem et al (“Sameem”, non-patent literature, Plastic and Reconstructive Surgery, June 2011; Volume 127,  Issue 6,  p 2381-2390).
The instant claimed subject matter is method of treating a peripheral nerve injury in a subject comprising administering to the subject an effective amount of a composition comprising 
In addition, claim 13 (the base claim) uses an open-ended transitional phrase “comprising”.  Thus, it allows for the presence of additional unrecited components. 
Meythaler is direct to use of 4-amino pyridine for treatment of peripheral neuropathies (title).  Meythaler teaches that a method of treating a peripheral nervous system demyelinating disease, the method comprising administering to a patient having a peripheral nervous system demyelinating disease a therapeutically effective amount of an aminopyridine compound, analogs, substituted forms, derivatives, or the pharmaceutically acceptable salts, esters, amides and prodrugs thereof (claim 2 of Meythaler, read on the intended purpose and the method step of the instant claim 13 and the limitation of salt in the instant claim 32). Meythaler also teaches that the aminopyridine compound is 4-aminopyridine (4-AP, claim 2 of Meythaler, read on the exact compound in the instant claim 13). Meythaler further teaches that the compositions can be administered to patients either orally, rectally, parenterally, locally (powders, ointments, or drops), or as a buccal or nasal spray; can be administered to a patient either alone or a part of a pharmaceutical composition (lines 11-16 on page 7 of 27, implying the limitation of the instant claim 26).  Additionally, Meythaler discloses that the compounds can be administered to a patient at dosage levels in the range of about 0.1 to about 1000 mg per day. For a normal human adult having a body weight of about 70 kilograms, a dosage in the range of about 0.01 to about 100 mg per kilogram of body weight per day is preferable (lines 8-15 on page 13 of 27, implying the limitation of once daily in the instant claim 30), in another embodiment the dosing sequence is 10 mg bid, 15 mg, or bid 20 mg bid (twice a day, read on the limitation of twice daily in the instant claim 31).  Meythaler states that the determination of optimum dosages for a particular patient is well known to those skilled in the art, (lines 15-17 on page 13 of 27).   
Meythaler doesn’t explicitly teach a method of treating acute peripheral nerve injury, this deficiency is cured by Temple.   
Temple is directed to treatment methods for sustained delivery of one or more exogenous factors to desired nervous system sites.  Temple teaches that the nervous system injury is selected from the group consisting of spinal cord injury, amyotrophic lateral sclerosis (ALS), peripheral nerve injury, and spinal nerve injury ([0015], read on the preamble of intended treat of the instant claim 13).  Temple also teaches that one or more exogenous factors may be administered in a polymer matrix (e.g. PLGA, the same matrix as the instant specification) in a microsphere or liposome implanted subcutaneously, or by another mode of delivery known in the art ([0159], read on the limitations of polymer of the instant claims 18-19, 21, and 23-25).   Temple indicates that it has been shown recently that Shh is upregulated in schwann cells adjacent to crush-injured sciatic nerve, and that this is followed by an increase in brain-derived neurotrophic factor (BDNF) expression in sciatic nerve injury, a common condition ([0046] and [0057], implying the limitations of claim 29).  It is known that sciatic nerve injury can be caused by hip dislocations or birth injury (acute), thus the limitation of acute peripheral nerve injury claim 16 is met. 
Meythaler and Temple do not expressly teach fibrin glue nor a sustained delivery device as claimed.  The deficiency is cured by Sameem. 
fibrin glue for Peripheral Nerve Injury (title, the same filed of endeavor, read on the limitation of fibrin glue in the instant claim 20).  Sameem teaches that Tisseel (fibrin glue) introduced over 30 years ago (background) is a two component mixture, contains fibrinogen, plasmatic proteins, and factor XIII, which are mixed with thrombin, calcium chloride, and aprotinin (the 1st full para. of right-hand column on page 2381, read on the limitations in the instant claim 26).  Sameem also teaches that studies are largely performed on animals (rats) and usually involve the sciatic nerves (see Animal studies section on page 2383).  Sameem indicates that some of the studies demonstrate more adhesive, fibrosis, and thickening at the repair in the suture group and animas in fibrin group have better functional results than animals in suture group (implying the limitations in the instant claim 21).  In the discussion section, Sameem summarizes the studies as the following:

    PNG
    media_image1.png
    329
    517
    media_image1.png
    Greyscale
 
It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention was made to combine the teachings of Meythaler and Temple to treat a peripheral nerve injury in a subject with a therapeutically effective amount of a composition comprising 4-prima facie obvious to a person of ordinary skill at the time of the instant invention was made to choose incorporate fibrin glue into the teachings of Meythaler and Temple to treat a peripheral nerve injury in a subject as taught by Sameem.  One of ordinary skilled in the art would be motivated to do so because fibrin glue has been proved to be safe in peripheral nerve repair.  Therefore, the combination of Meythaler, Temple, and Sameem would reasonably be expected to be successful and would have been prima facie obvious, especially absent evidence to the contrary.
Regarding the specific injury in claim 14, the negative limitation in claim 15 and the cause in claim 28 , they are inconsequential because it would have been within the knowledge of one ordinary skilled in the art to know the etiology of peripheral nerve injuries and how to treat them (see relevant art section).  In addition, none of the nerve injuries taught by Meythaler and Temple are a complete discontinuity of the nerve. Thus, the negative limitation of claim 15 is met.
Regarding the specific dose and the frequency of administering in claims 17 and 30-31, it would have been within the knowledge of one ordinary skilled in the art to know when is the best time to treat a patient, what is the best does and frequency based on the pharmacokinetics of 4-AP (e.g. ½ life of the drug, the age and gender). 

Claims 27 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Meythaler (WO 200047210 A1, published August 17, 2000) in view of Temple et al (“Temple”, US-patent application 20100021422 A1, published January 28, 2010) applied to claims 13, 15-19, 28, and 30-32 in further view of Dammers et al (“Dammers”, BMJ; Volume 319, Issue 7214, Pages 884-6, published Oct 2, 1999, provided by applicant date 01/29/20, page 3 of 6 of IDS). 
The teachings of Meythaler and Temple have been discussed as applied to claims 13, 15-19 and 30-32.  However, neither Meythaler nor Temple expressly teach a steroid as claimed.  The deficiency is cured by Dammers. 
Dammers is directed to a study of injection with methylprednisolone (a steroid) proximal to the carpal tunnel (title, read on the limitation of the instant claim 27).  Dammers teaches that the study confirms a beneficial effect of injection with methylprednisolone near the carpal tunnel (read on the limitation f near the site of injury in the instant claim 21).  Dammers indicates that carpal tunnel syndrome is caused by compression of the median nerve at the wrist and is a common cause of pain in the arm, particularly in women (read on the limitations in the instant claim 29). Dammers also teaches that injection with corticosteroids is one of the many recommended treatments (see Introduction).  
prima facie obvious to a person of ordinary skill at the time of the instant invention was made to combine the teachings of Meythaler and Dammers to treat a peripheral nerve injury in a subject with a therapeutically effective amount of a biocompatible composition comprising 4-aminopyridine and steroid via carpal tunnel injection.  One of ordinary skilled in the art would be motivated to do so because the potential benefit of steroid (e.g. not only excellent results in the short term but also long lasting improvements, see Discussion on page 886 of Dammers).  Therefore, the combination of prior art teachings would reasonably have been expected to be successful and would have been prima facie obvious, especially absent evidence to the contrary. 
In conclusion, the invention, as a whole, is unpatentable under 103 obviousness. 

Response to Arguments
Applicant’s arguments filed 01/07/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
It should be noted that the rejection based upon Meythaler (WO 200047210 A1, published August 17, 2000) in view of Temple et al (“Temple”, US-patent application 20100021422 A1, published January 28, 2010) in the last office action mailed on 08/10/2020 is a 103 obvious rejection not 35 U.S.C. § 102 or 103.  
Applicant correctly pointed out that Ramburrun post-dates the provisional filing date upon which this application claims priority (U.S. Prov. 61/793,360, filed March 15, 2013).  Thus, Ramburrun is no longer a prior art in the rejection set forth above.
concedes that Meythaler fails to disclose or suggest a method of treating peripheral nerve injury but relies generally on Temple for disclosing delivery of exogenous factors to a nervous system site after peripheral nerve injury.”
In response, it should be pointed out that the argument is no accurate. First, the word “concede’ is not properly used for a 103 rejection based on the combination of more than one references.   Second, Meythaler teaches using aminopyridine compounds to treat peripheral nervous system demyelinating diseases including Guillain-Barre Syndrome, diabetes myelitis, and hereditary sensory-motor neuropathies (abstract).  Guillain-Barre Syndrome is a condition in which the immune system attacks the nerves. As evidenced by the article titled “Peripheral Neuropathy Fact Sheet” (see attached pertinent downloaded from NIH website) there are several types of peripheral neuropathies, the most common of which is linked to diabetes. Another serious polyneuropathy is Guillain-Barre syndrome, which occurs when the body’s immune system mistakenly attacks the nerves in the body (2nd full paragraph on page 2).   Causes of symptomatic acquired peripheral neuropathy include physical injury, diabetes, systemic (body-wide) autoimmune diseases can directly target nerves or cause problems when surrounding tissues compress or entrap nerves (1st and 2nd paragraph on page 4).  Therefore, the teachings of Meythaler is relevant to the claimed method of treating a peripheral nerve injury in a subject.
Applicant also argues that nothing in Dammers suggests the same agent should be used for both Guillain-Barre and peripheral nerve injury or suggests 4-AP, in particular, for the treatment of peripheral nerve injuries in combination with a steroid.
In response, applicant is reminded that claim 29 is treating peripheral nerve injury associated with carpel tunnel syndrome.  Dammers teaches that the study confirms a beneficial effect of injection with methylprednisolone near the carpal tunnel.  Dammers indicates that 
For these reasons, the invention, as a whole is prima facie obvious over the cited prior art

 Relevant Article
An article with unknown author, titled “Pinched (Compressed) Nerve” from https://www.webmd.com/pain-management/guide/compressed-nerves#1 is provided, but not cited. 
The purpose of attaching the article is to understand the terms of pinched nerve and compressed nerve. It appears that webMD considers them referring to the same condition. 
 Another purpose is to understand the link between nerve compression and peripheral neuropathy. 

Nonstatutory Double Patenting Rejection
The text of those sections of nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy not included in this action can be found in a prior Office action. 
Claims 13-18, 21-22, 26-27 and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,993,429. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-9 of US Patent 9,993,429 lie within the methodology of the instantly claimed. Claims 1 -9 of US Patent 9,993,429 are directed to administering 4-AP, and wherein the patient population comprises the specific acute traumatic injury of acute peripheral nerve injury. Meanwhile instant claims 13-18, 21-22, 26-27 and 27-32 are broadly directed to administration of 4-aminopyridine in any pharmaceutical formulation with any pharmaceutically acceptable excipients and to any patient population comprising an acute traumatic injury.
Claims 13-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,993,429 in view of Sameem (non-patent literature cited in 103 rejection above).  As set forth in the obvious rejection above, the instant claims 13-32 are broadly directed to administration of 4-aminopyridine in any pharmaceutical formulation with any pharmaceutically acceptable salt to any patient population comprising .

Response to Arguments
Applicant’s arguments filed 01/07/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive.  The rejections cannot be held in abeyance.

CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617